United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Little Rock, AR, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1601
Issued: December 10, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 15, 2014 appellant filed a timely appeal from a March 26, 2014 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her request for
reconsideration. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board does not have jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s December 26, 2013 request for
reconsideration pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On August 1, 2012 appellant, then a 59-year-old mail handler, filed an occupational
disease claim alleging that she sustained an emotional condition in the performance of duty as a
result of her rehabilitation job being spontaneously withdrawn on August 16, 2010. She stated
1

5 U.S.C. § 8101 et seq.

that the spontaneous withdrawal aggravated a preexisting condition of job stress and depression.
Appellant noted that she first became aware of her underlying condition on November 19, 1992
and realized it resulted from her employment on August 16, 2010.2
By letter dated August 13, 2012, OWCP advised appellant that additional evidence was
needed to establish her claim. It advised appellant to consider whether she wanted to file a
traumatic injury or occupational disease claim. OWCP further requested factual information
identifying the specific events or incidents that she believed caused her emotional condition and
a medical report addressing how those incidents caused the claimed emotional condition.
In an August 24, 2012 statement, appellant described a May 12, 2010 incident when Dan
Davis, a postmaster, came to her desk and kept picking up and dropping mail into her flat tray.
She noted that she was uncomfortable because Mr. Davis was involved in a sexual harassment
complaint years ago. Appellant also alleged several instances when Larry Harrison, the manager
of distribution operations, walked by her office space and leered and stared at her. She further
described a specific incident when Mr. Harrison pulled a birdcage in front of her and blocked her
from leaving her office space and another incident when Mr. Harrison blocked her path in the
middle of a small aisle on June 8, 2010. Appellant noted that she filed grievances regarding
these incidents but nothing changed. She reported that on August 16, 2010 her job duties in her
rehabilitation position were withdrawn and she was told to end her tour. Appellant alleged that
this withdrawal aggravated her existing condition which caused more stress to her already
stressful situation of lost compensation, medical benefits, and unrepairable credit. She stated that
she first experienced stress and duress in her workplace following a 1992 work injury and related
several events of intimidation and harassment from management. Appellant submitted a witness
statement regarding the May 12, 2010 incident with Mr. Davis.
In a May 22, 2005 statement, James P. Waggle, Jr., chief steward of the National Postal
Mail Handlers Union, related appellant’s allegations of harassment and duress after the
employing establishment transferred her from the security room to the lobby at the employing
establishment. He described various incidents of management making threats against appellant
regarding her job.
In an October 9, 2008 medical report, Dr. Lina Nasr-Anaissie, a Board-certified family
practitioner, stated that she had treated appellant since June 19, 2007 for generalized anxiety.
She noted that in June 2008 appellant began to complain of increased anxiety at work due to
another employee constantly staring at her. Dr. Nasr-Anaissie reported that appellant was taking
medication and undergoing counseling for her anxiety.
In reports dated November 4 and December 10, 2008, Dr. James R. Moneypenny, a
psychologist and counselor, related that appellant had been under his care since October 21, 2008
for treatment of job-related stress and adjustment disorder. He opined that her current working
environment was negatively affecting her psychological stability and recommended that she
remain off work until January 29, 2009.

2

The record reveals that appellant submitted three previous occupational disease claims under File Nos.
xxxxxx791, xxxxxx810, xxxxxx125 and one traumatic injury claim under File No. xxxxxx862.

2

Appellant submitted various disciplinary and grievance letters from 2000 to 2009,
including a November 2, 2000 decision from the U.S. Equal Employment Opportunity
Commission (EEOC) which found that the employing establishment discriminated against
complainant on the basis of her race; a June 16, 2008 settlement letter which credited appellant
back 8 hours of annual leave; and an October 29, 2009 suspension letter for continual absence
from August 26 to October 12, 2009. Appellant also provided a November 25, 2008 notice from
the employing establishment advising appellant that she was no longer eligible to use the Family
and Medical Leave Act (FMLA) because she had exhausted her 12 weeks for the year.
In a June 2, 2010 union grievance form, appellant alleged that she experienced
discrimination and a hostile work environment. She stated that Mr. Harrison pointed his finger
at her and talked to her in a demeaning manner. Appellant also submitted a June 9, 2010 police
investigation report which stated that Mr. Harrison had harassed her on numerous occasions.
In a June 16, 2010 report, Dr. William Rutledge, a Board-certified family practitioner,
related appellant’s complaints of agitation and depression that she attributed to harassment at her
job for the past 20 years. Appellant described the harassment as nonverbal and sometimes sexual
in nature. Dr. Rutledge diagnosed anxiety and depression and recommended that she remain off
work for two weeks.
In an August 21, 2012 report, Dr. Moneypenny stated that he treated appellant since
October 2008 for mental health conditions. He related that appellant complained of an ongoing
pattern of harassment at her job since 1992. Dr. Moneypenny reported that appellant
demonstrated clinically significant and disabling levels of anxiety and depression and noted that
her initial diagnosis was adjustment disorder, with mixed emotional features and subsequent
evaluation, which led to depressive disorder. He opined that the situation described by appellant,
specifically the hostile work environment and failure of the employing establishment to make
reasonable accommodations to her disabilities, had been the most significant and proximate
cause to her emotional condition.
In an October 5, 2012 report, Dr. Rutledge noted that he had treated appellant since
September 2009 for job-related stress. He related that appellant was working in a rehabilitation
job offer due to her job-related carpal tunnel syndrome when these accommodations were
withdrawn on August 16, 2010. Dr. Rutledge stated that this withdrawal aggravated her stress
illness and worsened her symptoms.
In a December 13, 2012 statement, the employing establishment responded to the specific
incidents of alleged hostile and stressful work environment in appellant’s August 24, 2012 letter.
It contended that appellant had worked with appellant for several years to accommodate her
medical restrictions and that her harassment allegations were unfounded.
In a decision dated January 29, 2013, OWCP denied appellant’s claim. It found that
appellant did not establish fact of injury as she did not submit sufficient evidence to demonstrate
that she experienced any compensable factors of employment and that the alleged incidents of
harassment occurred as described.

3

In an appeal request form dated December 16, 2013 and received by OWCP on
December 26, 2013, appellant requested reconsideration. She noted that her job stress started in
1992 when she was injured on duty and was aggravated on August 16, 2010 when her
rehabilitation duties were withdrawn. Appellant stated that due to the withdrawal of her
modified job offer and management’s refusal of reasonable accommodations she was placed in
hardship for years and experienced job stress, anxiety, insomnia, and depression because of lost
compensation for wages, annual or sick leave, and other benefits. She explained her
disagreements with OWCP’s findings in the January 29, 2013 denial decision. Appellant
described in detail her various encounters with Mr. Harrison when he intimidated and offended
her. She also alleged that she reported various alleged hostile incidents with upper management
to the union and the police and was inappropriately denied requests for FMLA leave.
In a June 5, 2012 union grievance form, appellant stated that on June 4, 2012 she
received a Notice of Administration Separation that failed to advise her that an employee who
was eligible for disability retirement but chose not to apply could not be separated until a
complete medical report was received and the employee received retirement counseling. She
noted that on August 16, 2010 she was sent home under the National Reassessment Process
(NRP) and numerous absence inquiries. Appellant reported that she responded each time but
received no response from the employing establishment. She requested that the Notice of
Administrative Separation be rescinded.
Appellant submitted requests to use FMLA leave dated May 4 and September 23, 2009.
She also resubmitted the June 2, 2010 union grievance form and Dr. Rutledge’s October 5, 2012
medical report.
By decision dated March 26, 2014, OWCP denied appellant’s request for reconsideration
finding that the evidence submitted was insufficient to warrant further merit review under 5
U.S.C. § 8128(a). It determined that appellant’s statement and the evidence submitted was
cumulative and duplicate of evidence previously of record.
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation.3 OWCP’s regulations provide that OWCP may
review an award for or against compensation at any time on its own motion or upon application.
The employee shall exercise his or her right through a request to the district office.4
To require OWCP to reopen a case for merit review pursuant to FECA, the claimant must
provide evidence or an argument which: (1) shows that OWCP erroneously applied or
interpreted a specific point of law; (2) advances a relevant legal argument not previously

3

5 U.S.C. § 8128(a); see also D.L., Docket No. 09-1549 (issued February 23, 2010); W.C., 59 ECAB 372 (2008).

4

20 C.F.R. § 10.605; see also R.B., Docket No. 09-1241 (issued January 4, 2010); A.L., Docket No. 08-1730
(issued March 16, 2009).

4

considered by OWCP; or (3) constitutes relevant and pertinent new evidence not previously
considered by OWCP.5
A request for reconsideration must also be submitted within one year of the date of
OWCP’s decision for which review is sought.6 A timely request for reconsideration may be
granted if OWCP determines that the employee has presented evidence or provided an argument
that meets at least one of the requirements for reconsideration. If OWCP chooses to grant
reconsideration, it reopens and reviews the case on its merits.7 If the request is timely but fails to
meet at least one of the requirements for reconsideration, OWCP will deny the request for
reconsideration without reopening the case for review on the merits.8
ANALYSIS
Appellant claimed that on August 16, 2010 she sustained an aggravation of an emotional
condition when her modified job offer was suddenly withdrawn. In support of her claim, she
submitted an August 24, 2012 statement describing various incidents with management that she
believed contributed to a hostile and stressful work environment, a witness statement regarding a
May 12, 2010 incident with Mr. Davis, and a May 22, 2005 statement from a union steward
regarding appellant’s grievances. Appellant also provided medical reports dated from October 9,
2008 to October 5, 2012 from Drs. Nasr-Anaissie, Moneypenny, and Rutledge regarding her
treatment for anxiety, stress, and adjustment disorder as a result of her work environment. She
further submitted disciplinary and grievance letters from 2000 to 2009, including a November 2,
2000 EEOC decision, a June 16, 2008 settlement letter, a November 25, 2008 denial of her
request for FMLA leave, an October 29, 2009 suspension letter, a June 2, 2010 union grievance
form, and a June 9, 2010 police investigation report. By decision dated January 29, 2013,
OWCP denied appellant’s claim finding that the factual evidence was insufficient to establish
that she sustained a compensable factor of employment.
Appellant requested reconsideration by appeal request form received by OWCP on
December 26, 2013. The only issue for determination before the Board is whether OWCP
properly denied appellant’s request for reconsideration. Appellant included a statement
disputing the findings of OWCP’s decision and repeating her allegations of harassment and a
hostile work environment. She also submitted a June 5, 2012 union grievance form and May 4
and September 23, 2009 requests for FMLA leave that was not previously considered. Although
these documents constitute new evidence, they are repetitive and substantially similar to the
grievance forms and FMLA documents already considered by OWCP and, therefore, are
cumulative in nature.9 These documents do not provide any new or pertinent information
5

20 C.F.R. § 10.606(b); see also L.G., Docket No. 09-1517 (issued March 3, 2010); C.N., Docket No. 08-1569
(issued December 9, 2008).
6

20 C.F.R. § 10.607(a).

7

Id. at § 10.608(a); see also M.S., 59 ECAB 231 (2007).

8

Id. at § 10.608(b); E.R., Docket No. 09-1655 (issued March 18, 2010).

9

See E.M., Docket No. 12-1899 (issued June 6, 2013).

5

regarding whether appellant sustained a compensable factor of employment. The Board has
found that evidence which is duplicative or cumulative in nature is insufficient to warrant
reopening a claim for merit review.10 Accordingly, this evidence did not constitute a basis for
further merit review of appellant’s claim.
On appeal appellant argued the merits of her emotional condition claim. As previously
noted in the jurisdiction section, however, the Board does not have jurisdiction over the merits of
the claim. The only issue on appeal is whether OWCP properly denied appellant’s request for
reconsideration.
Appellant did not meet any requirements of 20 C.F.R. § 10.606(b)(2). She did not submit
any evidence along with her request for reconsideration to show that OWCP erroneously applied
or interpreted a specific point of law, or advances a relevant legal argument not previously
considered by OWCP. Pursuant to 20 C.F.R. § 10.608(b), OWCP properly declined to reopen
the case for review of the merits.
The Board finds that appellant failed to submit relevant and pertinent new evidence, a
relevant legal argument not previously considered by OWCP or evidence or argument which
shows that OWCP erroneously applied or interpreted a specific point of law. Therefore, OWCP
properly refused to reopen her case for further consideration of the merits of her claim under
5 U.S.C. § 8128.
CONCLUSION
The Board finds that OWCP properly denied appellant’s December 26, 2013 request for
reconsideration pursuant to 5 U.S.C. § 8128(a).

10

Denis M. Dupor, 51 ECAB 482 (2000).

6

ORDER
IT IS HEREBY ORDERED THAT the March 26, 2014 nonmerit decision of the Office
of Workers’ Compensation Programs is affirmed.
Issued: December 10, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

